Name: Council Decision (CFSP) 2015/1141 of 13 July 2015 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger)
 Type: Decision
 Subject Matter: Africa;  European construction;  politics and public safety;  social affairs
 Date Published: 2015-07-14

 14.7.2015 EN Official Journal of the European Union L 185/18 COUNCIL DECISION (CFSP) 2015/1141 of 13 July 2015 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 16 July 2012, the Council adopted Decision 2012/392/CFSP (1). (2) On 22 July 2014, the Council adopted Decision 2014/482/CFSP (2) which extended the application of Decision 2012/392/CFSP until 15 July 2016 and provided a financial reference amount until 15 July 2015. (3) On 23 April 2015, the European Council committed to strengthening the Union's presence at sea, to preventing illegal migration flows and to reinforcing internal solidarity and responsibility. It committed to increasing support to Niger, among others, to monitor and control the land borders and routes, building on current CSDP operations in the region. Following the Interim Strategic Review, the Political and Security Committee on 13 May 2015 agreed on a new line of operation combining engagement in Niamey with a permanent presence in Agadez. (4) Decision 2012/392/CFSP should be amended in order to extend the period covered by the financial reference amount until 15 July 2016. Within three months of the adoption of this Decision, this financial reference amount will be revised following the further operational planning concerning the two-pronged approach combining enhanced engagement in Niamey with a permanent presence in Agadez. (5) EUCAP Sahel Niger will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Union's external action as set out in Article 21 of the Treaty on European Union, HAS ADOPTED THIS DECISION: Article 1 Decision 2012/392/CFSP is amended as follows: (1) in Article 13, paragraph 1 is replaced by the following: 1. The financial reference amount intended to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2012 to 31 October 2013 shall be EUR 8 700 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 1 November 2013 to 15 July 2014 shall be EUR 6 500 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2014 to 15 July 2015 shall be EUR 9 155 000. The financial reference amount to cover the expenditure related to EUCAP Sahel Niger for the period from 16 July 2015 to 15 July 2016 shall be EUR 9 800 000.; (2) Article 13a is replaced by the following: Article 13a Project cell 1. EUCAP Sahel Niger shall have a Project Cell for identifying and implementing projects which are consistent with the mission's objectives and facilitate the mandate's delivery. EUCAP Sahel Niger shall, as appropriate, facilitate and provide advice on projects, implemented by Member States and third States, under their responsibility in areas related to EUCAP Sahel Niger and in support of its objectives. 2. Subject to paragraph 3, EUCAP Sahel Niger shall be authorised to seek recourse to financial contributions from the EU and Member States or third States to implement projects identified as supplementing in a consistent manner EUCAP Sahel Niger's other actions, if the projects are: (a) provided for in the financial statement relating to this Decision; or (b) integrated during the mandate by means of an amendment to the financial statement requested by the Head of Mission. Once the Commission or those States have formally proposed that their financial contribution be managed by EUCAP Sahel Niger, EUCAP Sahel Niger shall conclude an arrangement with the Commission or those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by EUCAP Sahel Niger in the use of the funds provided by those States. Under no circumstances may the contributing Member States hold the Union or the HR liable for acts or omissions by EUCAP Sahel Niger in the use of the funds provided by those States. 3. Financial contributions from the EU or third States to the Project Cell shall be subject to acceptance by the PSC.. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply from 16 July 2015. Done at Brussels, 13 July 2015. For the Council The President F. ETGEN (1) Council Decision 2012/392/CFSP of 16 July 2012 on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 187, 17.7.2012, p. 48). (2) Council Decision 2014/482/CFSP of 22 July 2014 amending Decision 2012/392/CFSP on the European Union CSDP mission in Niger (EUCAP Sahel Niger) (OJ L 217, 23.7.2014, p. 31).